NO. 12-05-00235-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


DONALD DOLAN,                                            §     APPEAL FROM THE 7TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant pleaded guilty to the offense of possession of a controlled substance with intent
to deliver, a first degree felony.  The trial court assessed punishment at imprisonment for 35 years
and a ten thousand dollar fine.  We have received the trial court’s certification showing that
Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal
is dismissed for want of jurisdiction.
Opinion delivered September 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.







(DO NOT PUBLISH)